ORDER
PER CURIAM.
Appellant (Driver) appeals an order sustaining the Director of Revenue’s decision to revoke Appellant’s driver’s license for one year pursuant to § 577.041, RSMo (Cum.Supp.1990). Affirmed. The findings and conclusions of the trial court are not clearly erroneous, and an extended opinion would serve no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).